



Exhibit 10.3


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made as of May 2, 2016 (the
“Effective Date”), between Patheon Pharmaceutical Services Inc. (the “Company”)
and Michel Lagarde (the “Executive”).


A. The Company is a subsidiary of Patheon Holdings Cooperatief U.A., whose name
is expected to change to Patheon N.V. (“Patheon”). Patheon is the corporate
parent of a group of businesses, including DPx Holdings B.V. and the
subsidiaries thereunder, engaged in the provision of commercial manufacturing
and development services (pharmaceuticals and fine chemicals) and related
services. As used herein, “Patheon Group” means Patheon and any entity
controlled directly or indirectly by Patheon or its successor in interest.


B. The Company wishes to employ the Executive, and the Executive wishes to be
employed by the Company, pursuant to the terms and subject to the conditions set
forth in this Agreement, in the position described herein.


C. The Company and the Executive wish to enter into this Agreement setting forth
the rights and obligations of each of them with respect to the employment of the
Executive.


D. Notwithstanding any provisions related to termination of employment or this
Agreement, employment is “at will”, meaning that either the Company or the
Executive can terminate the employment relationship or this Agreement at any
time subject only to contractual payments agreed to herein as may be applicable.


E. The Company and the Executive agree that the terms, provisions and mutual
covenants of this Agreement suffice as adequate consideration for their mutual
promises made in this Agreement.


NOW, THEREFORE, the parties agree as follows:




ARTICLE 1
DEFINITIONS




Definitions. In this Agreement, including Schedule A hereto, unless the context
otherwise requires, the following terms shall have the following meanings,
respectively:


(a)
“Board of Directors” means, prior to any IPO, the Board of Directors of
JLL/Delta Patheon Holdings, L.P (the “Partnership”) and upon and after any IPO,
the Board of Directors of the issuer of the publicly traded equity securities
resulting from such IPO.

(b)
“Cause” means the determination, in good faith, by the Company, after notice to
the Executive that one or more of the following events has occurred: (i) the
Executive has failed to perform his material duties, and, if curable, such
failure has not been cured after a period of thirty (30) days’ notice from the
Company; (ii) any intentional or negligent act by the Executive having the
potential or actual effect of injuring the interests, business, or reputation of
any member of the Patheon Group in any material respect; (iii) the Executive’s
commission of any felony (including entry of a nolo contendere or other plea not
contesting charges); (iv) any misappropriation or embezzlement of the property
of any member of the Patheon Group; (v) a material breach of any provision of
this Agreement by the Executive, which breach, if curable, remains uncured for a
period of thirty (30) days after receipt by the Executive of notice from the
Company of such breach; or (vi) a material breach of Company Policy by the
Executive, including but not limited to violation of policies and procedures
regarding Patheon Group information as described in Schedule A hereto, which
breach, if curable, remains uncured for a period of thirty (30) days after
receipt by the Executive of notice from the Company of such breach.

(c)
“Change in Control” means, prior to any IPO, the occurrence of any of the
following events:

(i)
the sale of all or substantially all of the assets of the Partnership to any
Person (or group of Persons acting in concert), other than to (A) the Initial
Investors or their respective Affiliates or (B) any employee benefit plan (or
trust forming a part thereof) maintained by the Partnership or another Person of
which a majority of its voting power or other Equity Securities is owned,
directly or indirectly, by the Partnership; or








--------------------------------------------------------------------------------





(ii)
a merger, consolidation, recapitalization or other reorganization by the
Partnership, or a sale or disposition by the Partners to any Person (or group of
Persons acting in concert) of Equity Securities or voting power, in each case,
that results in any Person (or group of Persons acting in concert) (other than
(A) the Initial Investors or their respective Affiliates or (B) any employee
benefit plan (or trust forming a part thereof) maintained by the Partnership or
another Person of which a majority of its voting power or other Equity
Securities is owned, directly or indirectly, by the Partnership) owning more
than 50% of the outstanding Equity Securities or voting power of the Partnership
(or any resulting company after a merger, consolidation or other
reorganization).



The terms used but not defined in this Section 1(c) have the meanings set forth
in the Fourth Amended and Restated Agreement of Exempted Limited Partnership of
JLL/Delta Patheon Holdings, L.P., as amended (as the same may be amended,
modified or restated from time to time, the “Partnership Agreement”).


Upon and after an IPO, “Change in Control” shall have the meaning ascribed to
such term in the omnibus equity incentive plan and any successor thereto adopted
by the Company or any of its affiliates in connection with or following the IPO.


(d)
“Code” means the Internal Revenue Code of 1986, as amended.

(e)
“Compensation Committee” shall mean the Compensation Committee and Human
Resources Committee of the Board of Directors.

(f)
“Disability” means the Executive’s inability to substantially fulfill his duties
on behalf of the Company such that he or she has been approved for long-term
disability benefits pursuant to the Company’s long-term disability plan
interpreted in a manner consistent with Section 1.409A-3(i)(4) of the Treasury
Regulations.

(g)
“Excluded Termination” means a termination of the Employee’s employment with the
Company:

(i)
by the Company or any successor company for Cause;

(ii)
by the Executive other than for Good Reason; or

(iii)
as a result of the Disability, death or retirement of the Executive.

(h)
“Good Reason” means the occurrence of any of the following events without the
consent of the Executive: (i) a material reduction of the Executive’s duties or
responsibilities or the assignment to the Executive of duties or
responsibilities materially inconsistent with the Executive's position; or (ii)
a material breach by the Company of this Agreement, which breach remains uncured
for a period of thirty (30) days after receipt by the Company of written notice
from Executive.  A termination of the Executive's employment by Executive shall
not be deemed to be for Good Reason unless (i) the Executive gives notice to the
Company of the existence of the event or condition constituting Good Reason
within thirty (30) days after such event or condition initially occurs or
exists, (ii) the Company fails to cure such event or condition within thirty
(30) days after receiving such notice, and (iii) the Executive's “separation
from service” within the meaning of Section 409A of the Code occurs not later
than ninety (90) days after such event or condition initially occurs or exists.

(i)
“IPO” shall have the meaning ascribed to such term in the Partnership Agreement.



ARTICLE 2
EFFECTIVE DATE; TERMS OF EMPLOYMENT


2.1    Term


The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to be employed by the Company pursuant to the terms and subject to the
conditions of this Agreement (including, without limitation, Article 6 and
Schedule A), commencing on the Effective Date. The Executive’s employment with
the Company will be “at will,” meaning that either the Executive or the Company
will be entitled to terminate the Executive’s employment at any time and for any
reason, with or without Cause. Any contrary representations which may have been
made to the Executive are superseded by this Agreement. This is the full and
complete agreement between the Executive and the Company on this term. Although
the Executive’s job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of the Executive’s employment may only be changed in an express
written agreement signed by the Executive and a duly authorized officer of the
Company.


2.2
Position and Duties



The Executive shall be employed by the Company and shall serve as President,
with such authority, duties and responsibilities as are commensurate with such
position, reporting to the Chief Executive Officer.







--------------------------------------------------------------------------------





In addition, the Executive will be a member of the Patheon Group’s Executive
Committee and will be an officer of Patheon and of any member company of the
Patheon Group, as may be requested.


The location of the Executive’s employment will be the Framingham offices of the
Company, located at 111 Speen Street, Suite 550 Framingham, MA 01701, or such
other location where the principal executive offices may be relocated from time
to time by the Company.


2.3    Standards of Performance and Time Commitments


The Executive will, at all times, faithfully, industriously, and to the best of
his ability, experience and talents, perform all of the duties required of and
from him or her pursuant to the terms of this Agreement. During the Executive’s
employment, the Executive shall devote substantially all of his working time and
attention to his duties with the Patheon Group, shall have and comply with a
duty of loyalty to the Company and the Patheon Group, and shall render no
material business services to any other person or company; provided, however, it
shall not be a violation of this Agreement for the Executive, subject to the
requirements of Article 6, to spend reasonable amounts of time to manage his
personal, financial and legal affairs and with the Company’s consent, not to be
unreasonably withheld, to serve on civic, charitable, not-for-profit, industry
or other for profit corporate board, provided that such activities, individually
and collectively, do not materially interfere with the performance of the
Executive’s duties hereunder. Executive shall be subject to the Company’s
policies, procedures and approval practices, as generally in effect from time to
time.


ARTICLE 3
COMPENSATION AND BENEFITS
3.1    Base Salary


The Company shall pay the Executive an annualized base salary ("Annual Base
Salary") of U.S. $750,000, payable pursuant to the Company’s regular payroll
practices for its executives in effect at the time, subject to applicable
withholdings and deductions. The Annual Base Salary shall be reviewed by the
Chief Executive Officer and the Compensation Committee, for increase only, at
such time as the salaries of other senior executives of the Company are reviewed
generally.


3.2    Executive Short-Term Incentive Award


The Executive shall be eligible to participate in an annual performance
incentive plan under terms and conditions no less favorable than those
applicable to other senior executives of the Company; provided that the
Executive's target short-term incentive shall not be less than one hundred
percent (100%) of his Annual Base Salary. For purposes of this Section 3.2,
Annual Base Salary shall mean the Executive’s eligible earnings as provided in
the applicable short-term incentive plan, provided, however, that any short-term
incentive for fiscal 2016 shall be at target, pro-rated from the Effective Date.
The Executive's payment under the annual performance incentive plan shall be
based on meeting predetermined personal objectives as assessed by the Chief
Executive Officer in his sole discretion, and the Company’s financial
performance as assessed by the Chief Financial Officer and the Compensation
Committee. The personal objectives will normally be set by the Chief Executive
Officer. The annual performance incentive payment, if any, will be paid to the
Executive by the Company in the same manner and payment period generally
applicable under the annual performance incentive plan and state law, but in no
event later than two and a half months after the later of (i) the end of the
applicable performance period, or (ii) the end of the calendar year in which the
performance period ends. Nothing contained in this Section 3.2 will guarantee
the Executive any specific amount of incentive compensation, or prevent the
Chief Executive Officer or Compensation Committee from establishing or modifying
performance goals and compensation targets applicable only to the Executive. The
decision as to whether to have a short-term incentive plan or to fund such a
plan, as well as the decision as to whether Executive shall receive a short-term
incentive payment is at the Company’s sole discretion.


3.3    Equity Incentive Plan


Executive will be eligible to participate in the equity incentive plan to be
established by Patheon in connection with the IPO and will receive a grant on
the following terms and conditions, as soon as reasonably practicable after the
completion of the IPO:


(a)
Such grant shall have a nominal value equal to $10 million and shall be
comprised of 50% stock options (the “Options”) and 50% restricted stock units
(the “RSUs”).

(b)
The RSUs shall vest ratably over three years and shall have a ten year term.






--------------------------------------------------------------------------------





(c)
The Options shall vest in one-third installments upon the achievement of
Consolidated EBITDA (as defined under the Company’s credit agreement as in
effect on the Effective Date) of $700 million, $850 million and $1,000 million,
respectively, for any twelve month period concluding prior to the seventh
anniversary of the grant date of such Options. The Options shall have a ten year
term.

(d)
The grant shall be on such other terms and conditions as set forth in the equity
incentive plan and related award agreements, as approved by the Compensation
Committee.

In addition, the Executive shall be entitled to an annual equity incentive award
equal to no less than 300% of the Executive’s Annual Base Salary. Such award
shall be made on the same terms and conditions and at the same time as equity
incentive awards are made to senior executives of the Company.
3.4    Employee Benefits


The Executive will be entitled to participate in all employee healthcare and
welfare benefits programs of the Company, in accordance with the then applicable
terms, conditions and eligibility requirements of such programs that are offered
from time to time to U.S. resident-based employees at the Executive’s level,
including medical, dental, life insurance, 401(k) retirement plans and other
health benefit programs; provided, however, that the Company will provide a
benefit of up to $50,000 annually for the first three years of the term of this
Agreement to be used to purchase life insurance for the benefit of the
Executive’s family and/or estate. The benefit shall be grossed up for federal
and state taxes. The Executive shall be responsible for obtaining the policy and
complying with any underwriting obligations required by the insurer.


In addition, the Executive will be entitled to four (4) weeks of vacation time,
subject to the Company’s vacation policy, as may be in effect from time to time
and shall provide such relocation benefits and assistance as agreed between the
parties in writing as of the Effective Date.


3.5    Reimbursement of Business Expenses


The Executive shall be reimbursed for all reasonable travel and other
out-of-pocket expenses actually and properly incurred by the Executive during
the Executive’s employment in connection with carrying out his duties hereunder
in accordance with the Company's policies, as may be in effect from time to
time.
3.7    Sarbanes-Oxley Act Loan Prohibition


To the extent that any Company or Patheon Group benefit, program, practice,
arrangement or this Agreement would or might otherwise result in the Executive’s
receipt of an illegal loan (the “Loan”), the Company shall use commercially
reasonable efforts to provide the Executive with a substitute for the Loan that
is lawful and of at least equal value to the Executive. If this cannot be done,
or if doing so would be significantly more expensive to the Company than making
the Loan, the Company need not make the Loan to the Executive or provide any
substitute for it.


3.8
Clawback Policy



The Executive agrees that the compensation and benefits provided by the Company
under this Agreement or otherwise is subject to recoupment or clawback under any
applicable clawback or recoupment policy that is generally applicable to the
Company's executives, as may be in effect from time to time, or as required by
law.




ARTICLE 4
TERMINATION OF EMPLOYMENT


4.1    Death or Disability


(a)
The Executive's employment shall be immediately terminated without notice by the
Company upon the death of the Executive.



(b)
If the Company determines that the Disability of the Executive has occurred
during the Executive’s employment, it shall give to the Executive written notice
in accordance with Section 7.4 of this Agreement of its intention to terminate
the Executive's employment. In such event, the Executive's employment shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
the Executive.








--------------------------------------------------------------------------------





4.2    Cause


The Executive's employment with the Company may be terminated with or without
Cause.


4.3    Good Reason


The Executive's employment with the Company may be terminated by the Executive
with or without Good Reason.


4.4    Notice of Termination


Any termination by the Company for Cause, or by the Executive for Good Reason,
shall be communicated by Notice of Termination to the other party in accordance
with Section 7.4. For purposes of this Agreement, a "Notice of Termination"
means a written notice which (a) indicates the specific termination provision in
this Agreement relied upon, (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated and
(c) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 30 days after the giving of such notice). The failure by the Company
or the Executive to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Company or the Executive, respectively, hereunder or
preclude the Company or the Executive, respectively, from asserting such fact or
circumstance in enforcing the Company's or the Executive’s rights hereunder.


4.5    Date of Termination


"Date of Termination" means (a) if the Executive's employment is terminated by
the Company for Cause, or by the Executive for Good Reason, the date of receipt
of the Notice of Termination or any later date specified therein, as the case
may be, (b) if the Executive's employment is terminated by the Company other
than for Cause or Disability, the Date of Termination shall be the date on which
the Company notifies the Executive of such termination and (c) if the
Executive's employment is terminated by reason of Disability, the Date of
Termination shall be the date thirtieth (30) day after receipt of the written
notice given to the Executive by the Company in accordance with Section 4.1(b).
The Company and the Executive shall take all steps necessary (including with
regard to any post-termination services by the Executive) to ensure that any
termination described in this Section 4.5 constitutes a “separation from
service” within the meaning of Section 409A of the Code, and the date on which
such separation from service takes place shall be the “Date of Termination.”


4.6    Resignation from All Positions


Notwithstanding any other provision of this Agreement, upon the termination of
the Executive's employment for any reason, unless otherwise requested by the
Board of Directors, the Executive shall immediately resign as of the Date of
Termination from all positions that he or she holds or has ever held with the
Patheon Group (and with any other entities with respect to which the Patheon
Group has requested the Executive to perform services). The Executive hereby
agrees to execute any and all documentation to effectuate such resignations upon
request by the Company, but he or she shall be treated for all purposes as
having so resigned upon termination of his employment, regardless of when or
whether he or she executes any such documentation.


ARTICLE 5
OBLIGATIONS OF THE COMPANY UPON TERMINATION


5.1    Good Reason; Other than for Cause


If the Company shall terminate the Executive's employment other than for Cause,
death or Disability, or if the Executive shall terminate the Executive’s
employment for Good Reason:


(a)
The Company shall pay, or cause to be paid, to the Executive in a lump sum in
cash the sum of: (i) that portion of the Executive's Annual Base Salary earned
but not previously paid through the Date of Termination; (ii) reimbursement of
expenses incurred on or before the Date of Termination in accordance with
Section 3.7, above; and (iii) any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts described in clauses (i),
(ii), and (iii) shall be hereinafter referred to as the "Accrued Obligations").
The Accrued Obligations shall be paid on the regular payday following the Date
of Termination.








--------------------------------------------------------------------------------





(b)
Subject to Executive’s full compliance with Executive’s obligations pursuant to
this Agreement, including but not limited to Sections 4.6, 5.3, 6 and Schedule
A, the Company shall pay, or cause to be paid, to the Executive:

(i)
an amount equal to the aggregate of twelve (12) months (or, in the event the
Date of Termination occurs prior to the second anniversary of the Effective
Date, twenty-four (24) months) of the Executive's Annual Base Salary, which
amount is not wages for labor performed and may be withheld for any prior breach
or breach during the period of such payments by Executive of his obligations in
this Agreement or any applicable confidentiality, inventions assignment and
return of property or similar undertaking; provided, however, that this right of
setoff shall not apply to any portion of the payments due under this Section
5.1(b)(i) that are determined to be payments of nonqualified deferred
compensation to which Section 409A is applicable; and

(ii)
an amount, which shall be determined in the sole discretion of the Compensation
Committee exercising good faith and paid at the same time as the Company pays
its incentives to management generally under the applicable plan, for the
performance incentive set forth in Section 3.2 above for the annual performance
period fully completed prior to the Date of Termination. For the avoidance of
doubt, such incentive shall not be paid pro rata for a performance period that
is not fully complete prior to the Date of Termination and shall be in
accordance with the terms of the applicable incentive plan in effect at the time
of termination.



Such amount in b(i) above shall be paid in twelve (12) (or twenty-four (24), as
the case may be) equal monthly installments, payable as of the first day of the
month beginning within sixty (60) days after the Date of Termination or any
later date set forth below; provided, however, if the sixty (60) day period
spans two (2) calendar years, the said payments shall commence in the second
calendar year. Installments shall be made during the “short-term deferral
period” following the termination of employment, as such term is defined in
Section 409A of the Internal Revenue Code (the “Code”). At the conclusion of
this short-term deferral period, the installment payments shall continue to the
extent that the Executive’s remaining severance payment does not exceed two
times the lesser of (i) the executive’s annual compensation or (ii) the
compensation limit in effect under Section 401(a)(17) of the Code for the
calendar year including the date of termination (the “Two Times Limit”);
provided, however, to the extent the remaining severance payments exceed the Two
Times Limit, then the installment payments which are below the Two Times Limit
shall be paid to the Executive. Any remaining severance payments which exceed
the Two Times Limit shall continue to paid in installments unless (i) the
Executive is a “specified employee” as defined in Section 409A of the Code at
the time of his termination of employment with the Company and (ii) the deferral
of further payments payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, in which case, the Company will defer the
commencement of the payment of any such payments (without any reduction in such
payments ultimately paid to the Executive) until the date that is six months
following his termination of employment with the Company (or the earliest date
as is permitted under Section 409A of the Code). If the Executive dies during
such six (6) month period, then payments shall commence within thirty (30) days
after the Executive's death). All payments to be made upon a termination of
employment under this agreement may only be made upon a “separation from
service” within the meaning of such term under Section 409A of the Code.


(c)
To the extent not theretofore paid or provided, the Company (or Patheon, as the
case may be) shall pay or provide, or cause to be paid or provided, to the
Executive any other amounts or benefits required to be paid or provided or which
the Executive is eligible to receive under any plan, program, policy or practice
or contract or agreement of the Patheon Group (such other amounts and benefits
shall be hereinafter referred to as the "Other Benefits"), in accordance with
the terms and normal procedures of each such plan, program, policy or practice
or contract or agreement, based on earned, accrued or vested benefits through
the Date of Termination.



If the Executive receives payments and benefits pursuant to this Section 5.1,
then the Executive shall not be entitled to any other severance pay or benefits
under any severance plan, program or policy of any member of the Patheon Group,
unless otherwise specifically provided therein in a specific reference to this
Agreement; provided, however, in the event any payment is made, or required to
be made, under any such severance plan, program or policy, then the amounts
payable under this Section 5.1 shall be reduced by such amount.  


5.2    Death or Disability; Cause; Other than for Good Reason


If the Executive's employment is terminated due to death, Disability or for
Cause, or if the Executive voluntarily terminates his employment without Good
Reason or for retirement, this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay to the Executive
his Accrued Obligations through the Date of Termination and the Other Benefits
earned, accrued, or vested through the Date of Termination, in each case to the
extent not theretofore paid or provided. All Accrued Obligations shall be paid
to the Executive in accordance with Section 5.1(a) and the Other





--------------------------------------------------------------------------------





Benefits shall be paid to the Executive in accordance with Section 5.1(c). The
Company (and the Patheon Group) will have no further obligation to pay any
compensation of any kind (including, without limitation, any bonus or portion of
a bonus that otherwise may have become due and payable to the Executive with
respect to the year in which such Date of Termination occurs), or severance
payment of any kind, nor will the Company (or the Patheon Group) have any
obligation to make any payment in lieu of notice.
 
5.3    Release


Notwithstanding anything contained herein to the contrary, the Company shall
only be obligated to make the payments under Section 5.1(b) if, in addition to
the other contingencies under Section 5.1(b): (a) within the 21-day period after
the Date of Termination, the Executive is presented with a general release in a
form provided the the Company, the Executive executes a general release of all
current or future claims, known or unknown, against the Patheon Group, its
officers, directors, shareholders, limited partners, members, employees and
agents arising on or before the date of the release, including but not limited
to all claims arising out of the Executive's employment with the Patheon Group
or the termination of such employment, and (b) the Executive does not negotiate
substantially the terms of the release or revoke the release during the
seven-day revocation period prescribed by the Age Discrimination in Employment
Act of 1967, as amended, or any similar revocation period, if applicable. The
Company shall be obligated to provide the release to the Executive promptly
following the Date of Termination.


ARTICLE 6
RESTRICTIVE COVENANTS


6.1    In General


(a)
The Executive acknowledges and agrees that the Patheon Group is a business
engaged in the sale of commercial pharmaceutical manufacturing capabilities
and/or pharmaceutical development services, and during the Executive’s
employment, the Patheon Group’s business may expand or change (“the Patheon
Group’s Business”). Any such expansions and changes shall expand or change the
Executive’s obligations under this Agreement accordingly. The Patheon Group’s
Business is international in scope and without geographical limitation and the
Patheon Group has valuable business relationships within its industry throughout
the world.

(b)
By virtue of the Executive’s employment by and position with the Company: (i)
the Executive has or will have access to confidential and proprietary
information of the Patheon Group, including valuable information about its
business operations and methods and the persons with whom it does business in
various locations throughout the world that is not generally known to, or
readily ascertainable by, the Patheon Group’s competitors, and the Executive
understands that the continued success of the Patheon Group depends upon the use
and protection of a large body of confidential and proprietary information, and
(ii) the Executive has specialized knowledge of, and has received or will
receive specialized training in, the Patheon Group’s Business.

(c)
The Executive authorizes the Company to disclose this Agreement to Executive’s
future or prospective employers along with notification of the Company’s intent
to exercise all rights it has to seek enforcement of its terms.

    
6.2    Confidentiality Undertaking
The Executive confirms that he is bound by the provisions of the Confidentiality
Undertaking covenant set out in Schedule A hereto.


6.3    Non-Compete, Non-Solicitation


(a)
    Non-Compete. During the Executive’s employment with the Company and for one
(1) year thereafter regardless of which party terminates the relationship or the
reason for termination, the Executive shall not engage in any of the following
activities within the Restricted Area set forth in Section 6.3(b) (except in
connection with the Executive’s duties for the Company) without the express
written consent of the Company:



(i)
either alone, in conjunction with or through any other person or entity, own,
manage, operate or participate in the ownership, management or operation of, or
be employed by or provide services to, any Competitive Business, if the
Executive would have (a) responsibilities that are entirely or substantially
similar to those responsibilities the Executive had during the twenty-four
months before the end of the Executive’s employment with the Company; (b)
responsibilities that involve activities competitive with the activities






--------------------------------------------------------------------------------





of the Patheon Group’s Business about which the Executive had access to
Confidential Information during the twenty-four (24) months before the end of
the Executive’s employment with the Company; or (c) responsibilities that would
be likely to result in the use or disclosure of Confidential Information;


(ii)
own, finance, control, or otherwise hold a material interest in a Competitive
Business, provided, however, that nothing herein shall prohibit the Executive
from owning two percent (2%) or less of the publicly traded stock of a
Competitive Business so long as such ownership is a non-controlling interest,
passive in nature (such as through a mutual fund).



(b)
Restricted Area. Since the Executive is in a position where the Executive is
provided and has access to Confidential Information that is not geographically
limited to an assigned location or territory, and because the Patheon Group’s
Business as it relates to the areas set forth in this Section 6.3 is
international in scope and without geographic limitation, the Restricted Area
means any (a) any country; (b) any state or state equivalent within a country;
and (c) any metropolitan statistical area in the world, where any member of the
Patheon Group is engaged, or is planning to engage, in business that is the same
as or similar to the Competitive Business, and in, for which, or in relation to
which, during the twenty-four (24) month period preceding the last day of the
Executive’s employment with the Company, the Executive, or any individual under
the Executive’s direct or indirect supervision, performed material duties for
the Company or any member of the Patheon Group. For the purposes of this
Agreement, acts done by me outside the Restricted Area shall nonetheless be
deemed to be done within the Restricted Area where their primary purpose or
effect is within the Restricted Area.



(c)
Non-Solicitation of Customers. For a one (1) year period following the
Executive’s termination of employment, regardless of the reason, the Executive
shall not do business with, perform services for, solicit, or attempt to do any
of the foregoing, for purposes of (or having the effect of) terminating,
interfering with or diverting business or services from any Company or member of
the Patheon Group, customers:



(i)
who are, or were at any time during the last twelve (12) months of the
Executive’s employment with the Company, customers of the Company or any member
of the Patheon Group; or

(ii)
who are, or were at any time during the last twelve 12 months of the Executive’s
employment with the Company, prospective customers to whom the Company or any
member of the Patheon Group had made proposals to do business at any time during
the last year of the Executive’s employment with the Company;

and


(i)
about whom the Executive possess Confidential Information relevant to the
relationship or proposed relationship; or

(ii)
who the Executive or someone for whom the Executive was responsible, solicited,
negotiated with, contracted, serviced or had contact with on behalf of the
Company or any member of the Patheon Group.



(d)
Non-Interference and Hiring Away of Employees and Consultants.



(i)
Non-Interference: To protect the trade secrets, workforce stability and other
business interests of the Company and members of the Patheon Group, during the
one (1) year period following the termination of the Executive’s employment,
regardless of the reason, the Executive will not individually, or through
collaboration with or by the direction or control of others, knowingly solicit,
or help another person solicit, or encourage (regardless of who contacts whom
first) an employee or consultant of the Company or member of the Patheon Group,
that the Executive have knowledge of through the Executive’s employment with the
Company, to end his or her existing relationship with the Company or member of
the Patheon Group; provided, however, that nothing herein shall cover
generalized solicitations for employees or consultants by use of advertisements
in the media (including, without limitation, trade media) or engaging search
firms to engage in solicitations so long as such efforts are not targeted or
focused on the employees or consultants of the Company or Patheon Group.

  
(ii)
Hiring Away Employees: To protect the trade secrets, workforce stability and
other business interests of the Company and members of the Patheon Group, during
the one (1) year period following the termination of the Executive’s employment,
regardless of the reason, the Executive will not individually, or through
collaboration with or by the direction or control of others, knowingly hire
away, or assist any other person or entity or any Competitive Business in hiring
away an employee of the Company or member of the Patheon Group, that the
Executive has knowledge of through the Executive’s






--------------------------------------------------------------------------------





employment with the Company, nor will the Executive attempt to do so; provided,
however, that nothing herein shall cover generalized solicitations for employees
by use of advertisements in the media (including, without limitation, trade
media) or engaging search firms to engage in solicitations so long as such
efforts are not targeted or focused on the employees of the Company or Patheon
Group. Unless the Executive can show otherwise by clear and convincing evidence,
it shall be presumed that the former employee of the Company or member of the
Patheon Group at issue has been “hired away” if at the time the individual
receives an offer from the hiring party the individual is an employee of the
Company or an employee of a member of the Patheon Group, or is an individual who
chose to leave the employment of the Company or member of the Patheon Group
within the preceding ninety (90) days. If California law controls, the
restriction provided for in this paragraph shall not apply.


(e)
If, at the time of enforcement of this Section 6.3, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the Executive agrees that they be “blue-penciled” or rewritten by the court to
the extent necessary to render them enforceable. In addition, the one (1) year
time period specified in this Section 6.3 shall be tolled and shall not run
during any time the Executive is in violation of Section 6.3 or period(s) of
time required for legal action to enforce the provisions of this Section 6.3;
provided, however, that this extension of time shall be capped so that once I
have complied with the restriction for the originally proscribed length of time
it shall expire.



(f)
“Competitive Business” means a any business that competes with or is intended to
compete with the Company or any Patheon Group company that the Executive had
involvement with or was provided Confidential Information about during the
twenty-four months prior to the last day the Executive was employed by the
Company.

 
6.4    Remedies


Because the Executive has access to Confidential Information (as defined in
Schedule A), and has developed good will with customers and strategic partners,
the Executive understands and agrees the Patheon Group would suffer irreparable
harm from a breach of this Agreement and that money damages would not be an
adequate remedy for any such breach of this Agreement. Therefore, in the event
of a breach or threatened breach of this Agreement (including Schedule A), the
Patheon Group and its successors or assigns, in addition to other rights and
remedies existing in their favor, shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security) as well as court costs and
reasonable attorney’s fees.


6.5    Acknowledgements


The Executive agrees and acknowledges that the promises and obligations made by
the Company in this Agreement (specifically including, but not limited to, the
payments and benefits provided for under Section 5.1(b) and (d) hereof)
constitute sufficient consideration for the covenants contained in this Article
6 and Schedule A. The Executive further acknowledges that it is not the Patheon
Group's intention to interfere in any way with his employment opportunities,
except in such situations where the same conflict with the legitimate business
interests of the Patheon Group. The Executive agrees that he will notify the
Company in writing if he has, or reasonably should have, any questions regarding
the applicability of this Article 6 and Schedule A.


6.6    Survival


Subject to any limits on applicability contained therein, this Article 6 and
Schedule A shall survive and continue in full force in accordance with their
respective terms notwithstanding any expiration or termination of this
Agreement.




ARTICLE 7
GENERAL PROVISIONS


7.1    Entire Agreement


This Agreement, together with Schedule A attached hereto and incorporated herein
by reference, when executed by both parties shall constitute the entire
agreement pertaining to the Executive’s employment and supersedes all prior
agreements,





--------------------------------------------------------------------------------





understandings, negotiations and discussions, whether written or oral,
pertaining to the Executive’s employment, and there are no representations,
undertakings or agreements of any kind between the parties respecting the
subject matter hereof except those contained herein. The recitals set forth
above are incorporated herein by this reference with the same force and effect
as if set forth herein as agreements of the parties.


7.2    Severability


If any provision of this Agreement is declared void or unenforceable, such
provision shall be deemed severed from this Agreement to the extent of the
particular circumstances giving rise to such declaration and such provision as
it applies to other persons and circumstances and the remaining terms and
conditions of this Agreement shall remain in full force and effect.


7.3    Representations
The Executive represents and warrants that (a) he or she is not a party to any
contract, understanding, agreement or policy, whether or not written, with his
current employer (or any previous employer) or otherwise, that would be breached
by the Executive's entering into, or performing services under, this Agreement
and (b) will not knowingly use any trade secret, confidential information, or
other intellectual property right of any other party in the performance of his
duties hereunder. The Executive will indemnify, defend, and hold each member of
the Patheon Group harmless, from any and all suits and claims arising out of any
breach of such restrictive contracts, understandings, agreements or policies.
7.4
Notices



All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested (a return receipt shall be deemed acceptance), postage
prepaid, addressed as follows:


If to the Executive, at the home address of the Executive as listed in the
Company’s payroll records.


If to the Company:


James Mullen
111 Speen Street, Suite 550
Framingham, MA 01701
Attention: Chief Executive Officer


With a copy to:


Eric Sherbet
111 Speen Street, Suite 550
Framingham, MA 01701
Attention: General Counsel
    
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


7.5    Withholding


The Company may withhold from any wages or other compensation and benefits
payable under this Agreement all federal, state, city and other taxes or amounts
as shall be determined by the Company to be required to be withheld pursuant to
applicable laws, or governmental regulations or rulings. The Executive shall be
solely responsible for the satisfaction of any taxes (including employment
taxes) imposed on employees and penalty taxes on nonqualified deferred
compensation.


7.6    Waiver


The Executive's or the Company's failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Company may have hereunder, including, without limitation, the right of
the Executive to terminate employment for Good Reason, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.





--------------------------------------------------------------------------------







7.7    Successors


(a)
This Agreement is personal to the Executive and is not assignable by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal representatives. This Agreement shall inure to the benefit
of and be binding upon the Company, the other members of the Patheon Group, and
their respective successors and assigns.



(b)
The Company, at its discretion, may assign this Agreement, and will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of Patheon
or the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.



7.8    Section 409A of the Code


(a)
Although the payments and benefits provided under this Agreement are intended to
be exempt from the application of, or, to the extent subject thereto, comply
with, the requirements of Section 409A of the Code (“Section 409A”), the tax
treatment of the payments and benefits provided under this Agreement is not
warranted or guaranteed. Specifically, any taxable benefits or payments provided
under this Agreement are intended to be separate payments that qualify for the
“short-term deferral” exception to Section 409A to the maximum extent possible,
and to the extent they do not so qualify, are intended to qualify for the
involuntary separation pay exceptions to Section 409A to the maximum extent
possible. This Agreement shall be construed, administered, and governed in a
manner that effects such intent. Without limiting the foregoing, the payments
and benefits provided under this Agreement may not be deferred, accelerated,
extended, paid out or modified in a manner that would result in the imposition
of an additional tax under Section 409A upon the Executive.



(b)
Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A. To the
extent required by Section 409A, each reimbursement or in-kind benefit provided
under this Agreement that will not be excluded from Executive's income when
received is subject to the following requirements: (i) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during each calendar
year cannot affect the expenses eligible for reimbursement, or in-kind benefits
to be provided, in any other calendar year; (ii) any reimbursement of an
eligible expense shall be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (iii) the
right to reimbursements or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit.



(c)
Although the Company will endeavor to avoid the imposition of taxation, interest
and penalties under Section 409A, the tax treatment of the benefits provided
under this Agreement is not warranted or guaranteed. Neither the Patheon Group
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by the Executive or
other taxpayer as a result of the Agreement. Any reference in this Agreement to
Section 409A will also include any proposed, temporary or final regulations, or
any other guidance, promulgated with respect to such Section 409A by the U.S.
Department of Treasury or the Internal Revenue Service.



7.9    Governing Law.


This Agreement shall be construed and interpreted in accordance with the
substantive laws of the Commonwealth of Massachusetts, without giving effect to
any choice or conflict of law provision or rule (whether of the Commonwealth of
Massachusetts or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the Commonwealth of Massachusetts.
The state and federal courts located in Massachusetts shall be the exclusive
forum for the adjudication of all disputes between the parties arising out of or
relating to this Agreement. Each of the parties hereby irrevocably consents to
the personal jurisdiction of the federal and state courts in the State of
Massachusetts with respect to any matters arising out of this Agreement and
waives any and all objections and defenses to such personal jurisdiction
regardless of whether such objection or defense is based upon the venue,
Massachusetts’ long-arm statute, residence and/or contacts with Massachusetts,
the convenience of the witnesses and/or parties, the inconvenience of the forum,
or otherwise.







--------------------------------------------------------------------------------





NOW THEREFORE, the parties below have entered into this Agreement as of the date
first written above.




Patheon Pharmaceutical Services Inc.




By: _/s/ James C. Mullen__________
    
Name: _James C. Mullen__________


Title: _Chief Executive Officer_______










EXECUTIVE


/s/ Michel Lagarde        
Michel Lagarde















--------------------------------------------------------------------------------





SCHEDULE A
TO
EMPLOYMENT AGREEMENT
WITH
Michel Lagarde




CONFIDENTIALITY, INVENTIONS ASSIGNMENT AND RETURN OF PROPERTY UNDERTAKING


In consideration of Michel Lagarde (the "Executive") accepting an amended and
restated employment agreement between the Executive and Patheon Pharmaceutical
Services Inc. (the “Company”) dated May 2, 2016 (the "Agreement") to which this
Confidentiality, Inventions Assignment and Return of Property Undertaking
(“Confidentiality Undertaking”) is attached as Schedule A, the Executive
undertakes and covenants with the Patheon Group (as defined in the Agreement) as
follows:


1.
CONFIDENTIAL INFORMATION



Executive acknowledges that all Confidential Information (defined below) is the
sole and exclusive property of the Patheon Group (or a third party providing
such information to the Patheon Group). At all times during Executive’s
employment and thereafter, Executive will hold in strictest confidence and will
not use, disclose, copy or remove from the Patheon Group premises any
Confidential Information, nor aid third parties in obtaining or using any
Confidential Information, nor access or attempt to access any Patheon Group
computer systems, networks or any resources or data that resides thereon, except
as such use, disclosure, copying, removal or access may be required in
connection with Executive’s employment and only then in accordance with
applicable Patheon Group policies and procedures and solely for the Patheon
Group’s benefit. Executive further acknowledges that the applicable Patheon
Group policies and procedures referenced in the preceding sentence include but
are not limited to the following and apply regardless of whether or not the
information is Confidential Information: (i) no forwarding of electronic files,
data, emails or other information to home, personal or external email accounts
even for the purpose of working remotely; (ii) no use of thumb drives, flash
drives or other portable devices or copying methods without the express written
consent of the Company; (iii) no copying of hard copy documents for removal from
the worksite even for the purpose of working remotely; (iv) emails, voicemails
or other communications, whether written, verbal, electronic or otherwise, sent
to Executive are for his/her eyes/ears only and are not to be shared with any
other employee or person, except with the express consent of the sender; and (v)
violation of policies and procedures regarding Patheon Group information is
grounds for immediate termination for Cause. Additionally, Executive will notify
the Patheon Group of any known or suspected unauthorized use, disclosure,
copying or removal of Confidential Information by others.


As used in this Agreement, “Confidential Information” means any and all facts,
data or information of the Patheon Group (or of third parties providing such
information to the Patheon Group) that is not known by, or generally available
to the public at large, that concerns the business of the Patheon Group (or
third parties providing such information to the Patheon Group) whether now
existing or to be developed in the future, and whether embodied in tangible or
intangible form or merely remembered, including but not limited to trade secrets
or other intellectual property; products, product plans, designs, ideas,
concepts, costs, methods or policies; prices or price formulas; processes;
procedures; raw materials; research, development or know-how; customer lists and
information, information relating to customers, prospective partners, partners,
parents, subsidiaries, affiliates and other entities; financial information;
computer software (including design, programming techniques, flow charts, source
code, object code, and related information and documentation); products and
services; inventory lists; market and/or product research and development data;
business strategies and methodologies, strategic or business plans, training
manuals and methodologies; employee phone and address lists, personnel data,
incentive packages, compensation data and employee performance data; and all
other information of any kind or character relating to the development,
improvement, manufacture, sale, or delivery of products or services by the
Patheon Group.


If Executive is required to disclose Confidential Information pursuant to a
court order or such disclosure is necessary to comply with applicable law or
defend against claims, Executive shall: (i) notify the Company promptly before
any such disclosure is made; (ii) at the Company's request and expense take all
reasonably necessary steps to defend against such disclosure, including
defending against the enforcement of the court order, other government process
or claims; and (iii) permit the Patheon Group to participate with counsel of its
choice in any related proceeding.




2.    INVENTIONS







--------------------------------------------------------------------------------





a.
Inventions. Subject to paragraph 2 b., Executive agrees that all right, title,
and interest in and to (i) all discoveries, designs, ideas, works of authorship,
and inventions created, conceived, reduced to practice, or otherwise developed,
in whole or in part, by Executive, whether jointly or individually, during
Executive’s employment or within three years following termination of employment
for any reason whatsoever; (ii) all improvements, modifications, and derivative
works to and of any of the foregoing in (i); and (iii) all patent, copyright,
trademark, trade secret and other intellectual property rights in any of the
foregoing in (i) and (ii) (all the foregoing in (i)-(iii), collectively, the
"Inventions") will be owned solely and exclusively by the Company. Without
limiting the foregoing, all copyrightable subject matter included in the
Inventions shall constitute “work made for hire” under applicable copyright law.
Executive will:



(i)
promptly and fully disclose and describe, in detail satisfactory to the Company,
all such Inventions in writing to the Company;



(ii)
irrevocably and unconditionally assign, and Executive does hereby irrevocably
and unconditionally assign, to the Company, without further compensation or
other consideration, any and all of Executive’s rights, title and interest in
and to the Inventions, including without limitation (1) all rights to collect
royalties for any use, and pursue remedies for any infringement,
misappropriation, or other violation, thereof and (2) all applications for
letters of patent, copyright registrations, trademark, service mark, and trade
dress registrations, and industrial design or other forms of protection granted
for the Inventions throughout the world;



(iii)
deliver promptly to the Company, upon request and in the form and manner
prescribed by the Company (without charge to the Company but at the Company's
expense), including without limitation Executive’s notarized signature in
execution of, the written instruments described in paragraph b. and perform all
other acts deemed necessary by the Company to obtain and maintain the
instruments and to transfer all rights and title thereto to the Company in
accordance with this Agreement; and



(iv)
promptly render all assistance that may be required by the Company to enable it
to protect or exploit the Inventions in any country of the world.



In addition, Executive does hereby waive and agree never to assert any rights in
the Inventions, and any part or parts thereof, that are not susceptible of
assignment by Executive under applicable law, including, but not limited to, any
moral rights or the right to the integrity or attribution of the Inventions, or
any other right to be associated with the Inventions as its author, inventor, or
user by name or under a pseudonym or the right to remain anonymous.


b.
Excluded Inventions.     The provisions of paragraph 2 a. will not apply to
Inventions which fulfill all of the following criteria:



(i)
Inventions for which no equipment, supplies, facility or Confidential
Information belonging to the Company were used; and



(ii)
Inventions that do not relate to the business of the Company or to the Company's
actual or demonstrably anticipated processes, research or development; and



(iii)
Inventions that do not result from any work performed by Executive for the
Company.



3.    RETURN OF COMPANY PROPERTY


Upon the Company’s request and, in any event, upon the cessation of Executive’s
employment with the Company, Executive will return to the Company all
Confidential Information in Executive’s possession or control, along with all
Company property, including but not limited to keys, pass cards, identification
cards, computer hardware and software, manuals, passwords, customer lists, sales
records, business plans, any data concerning customers of the Company, brochures
of the Company and of any competitor, all corporate records, policy handbooks,
receipts, documents, records, files and other documents in whatever form they
exist, whether electronic, hard copy or otherwise, and all copies, notes or
summaries thereof. Any and all such documents contained on Executive’s personal
computer or devices shall be printed, delivered to the Company and thereafter
deleted from the personal computer/device. These documents and items must be
returned whether in Executive’s possession, work area, home, vehicle or in the
wrongful possession of any third party with Executive’s knowledge or
acquiescence, and whether prepared by the Company or any other person or entity.







--------------------------------------------------------------------------------







I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.


/s/ Michel Lagarde
Executive’s Signature


Michel Lagarde
Print Executive Name






May 2, 2016
Date:




